ON RETURN TO REMAND
JAMES H. FAULKNER, Retired Justice.
This case was remanded to the trial court for it to enter a proper sentence, 591 So.2d 591.
In the record, one entry in the case summary showed that White was sentenced to “7 years + 5 years,” for another, White was sentenced to 10 years plus a $250 fine, restitution of $20 and $50 Victim’s Compensation.
The trial court has made its return by showing corrected minutes of sentencing. The corrected minutes show that the “Defendant be imprisoned in the penitentiary of the State of Alabama for a period of 7 years plus 5 years, pay a fine of $250, restitution of $20, and Victim’s Compensation of $50 as punishment for the crime. Defendant is given credit for time already served.”
White, on appeal, attacked the constitutionality of § 13A-12-250, Code of Alabama 1975. The record shows that White voluntarily pleaded guilty; he did not withdraw his guilty plea, and he was aware of the enhancement statute before he pleaded guilty. Any non-jurisdictional defects are waived under his voluntarily entered guilty plea. Lane v. State, 412 So.2d 292 (Ala.1982); Horton v. State, 456 So.2d 1120 (Ala.1984).
The counsel for White filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no reversible errors.
*1246The foregoing opinion was prepared by the Honorable James H. Faulkner, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the court.
The judgment of the trial court is due to be affirmed.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.